GRIFFIN, J.
This is an appeal from the dismissal of a Petition for Writ of Habeas Corpus on the ground that it was filed where the appellant was convicted, not where he is being held. Appellant urges on appeal that his petition, though styled “habeas corpus,” was brought pursuant to Florida Rule of Criminal Procedure 3.850. It does appear that one of the included grounds is “newly discovered evidence” and that the lower court could have construed appellant’s petition as a 3.850 motion. Upon review of the appellant’s initial brief and the record, however, we conclude that the court was right either for the right reason or for the wrong reason because there is nothing contained in the petition that is not either procedurally barred or legally insufficient. Accordingly, the order of dismissal is affirmed.
AFFIRMED.
W. SHARP, and HARRIS, JJ., concur.